Citation Nr: 1612481	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back and left hip disabilities.  

3.  Entitlement to service connection for a right ear hearing loss disability.  

4.  Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1965 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The claims were before the Board in July 2015, and were remanded for evidentiary development.  

The Veteran appeared at a Travel Board hearing in April 2015.  A transcript is of record.  

The issue of entitlement to service connection for a pulmonary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability, manifesting as degenerative joint and disc disease, includes a limitation of forward flexion to 80 degrees; there is no ankylosis, no "incapacitating episodes," the combined range of motion is greater than 120 degrees, and it does not result in guarding or muscle spasms.  

2.  The Veteran does not experience an independent right hip disability outside of service-connected radiculopathy.  

3.  The Veteran does not experience a right ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DDD) and degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2015).


The Veteran was informed about the information and evidence not of record that is necessary to substantiate his claims for service connection and for a higher rating.  Specifically, in January 2009, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective date.  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims for service connection and a higher rating, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive VA examinations to address his contentions, and the reports of these examinations are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Applicable Legal Criteria-Initial Ratings/General 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  "Staged ratings" are also appropriate in any initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in greater detail below, the Veteran is not entitled to a higher disability evaluation in this case for any portion under appeal, and a "stage rating" is not appropriate.  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology without respect to establishing a nexus to service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  Osteoarthritis and hearing loss disability (as an organic disease of the nervous system) are included as such disabilities.  Also, should these disabilities be manifested to a compensable degree within the first post-service year, service connection will be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

With respect to a claim for hearing loss disability, it is noted that it is first and foremost a requirement that a current hearing loss disability for VA purposes be present.  This is different than the colloquial usage of the term "hearing loss," and it is even potentially different than an assessment of hearing loss disability as might be diagnosed by a competent health care provider.  Indeed, with respect to a hearing loss disability for VA purposes, what constitutes current disability is expressly defined by regulation.  Specifically, 38 C.F.R. § 3.385 provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, if the thresholds for at least three of these frequencies are 26 decibels or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis- Initial Rating/Low Back

The Veteran is currently in receipt of a 10 percent disability evaluation for degenerative joint and disc disease of the lumbar spine.  He contends, in essence, that his disability is more severe than what is contemplated by this evaluation.  

The Veteran has been examined by VA on two occasions, with the most recent examination having been afforded in December 2015 pursuant to a Board remand.  Essentially, the Board concluded that the results of a previous examination, dated in 2009, were too dated to be, in and of themselves, useful to resolve the issue on appeal.  Indeed, the Veteran maintained that his condition had grown in severity since 2009, and accordingly, a new assessment of the service-connected disability picture was necessary.  

The December 2015 examination report detailed that the Veteran experienced degenerative arthritis of the spine and spondylolisthesis, manifesting as pain in the back with radiation into the lower extremities.  Flare-ups of low back pain were not reported, but there was some reported functional limitation described as manifesting with consistent back pain.  Specifically, the Veteran cannot lift greater than 25 pounds or so, and he cannot perform recreational activities such as fishing and hunting in the manner he did prior to his injury.  Walking, sitting, and standing were noted to be limited to about 30 to 45 minutes at a time.  Range of motion was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  The loss of range of motion, noted to occur only in the bilateral lateral flexion movement, was not, in itself, deemed to be contributory to functional loss.  Pain did occur at the end points of the reported range of motion, and the Veteran was able to perform repetitive movements without additional loss of motion.  

The Veteran did not experience muscle spasms, did not demonstrate an abnormal gait or spinal contour, and did not display guarding or abnormal weight-bearing.  Nerve testing was within normal limits; however, there was some noted neurological impairment present in the form of radicular symptoms.  Service connection was separately established for bilateral lower extremity radiculopathy following this examination, and the Veteran has not disputed the accuracy of the rating assigned for these manifestations.  The examiner did not note the presence of any significant intervertebral disc syndrome at the time of examination and no required bed rest was documented.  As regards any potential impact on occupational functioning stemming from the back disability, it was noted that the Veteran couldn't work solely in a field requiring manual labor and, in a sedentary environment, would need to be able to switch positions every 30 minutes (could not engage in prolonged sitting or standing without these allowed intervals to switch positions).  The Veteran did work as a teacher in the past, but as it required standing with no allowed interval for rest (sitting, switching positions, etc.), he voluntarily left that position in 2010.  The Veteran does act as caregiver for his wife, and has a history of surgery, with some improvement of symptoms, occurring in 2013.  The Veteran maintains that his symptoms have gotten steadily worse since 2013, though, and that he must manage his pain with opiate pain medication when it is the most severe.    

As noted, the Veteran had previously been examined by VA in October 2009.  The more recent VA examination findings of 2015 indicate that, since 2009, the symptoms have maintained a consistent level of severity.  The Veteran did, in 2009 as he did more recently, report a near constant pain in his back managed by orthotic supports such as a lumbar brace.  Range of motion testing in 2009 revealed, at the most severe level demonstrated, flexion to 80 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 30 degrees.  The Veteran had subjectively reported muscle spasms; however, none were found on objective examination.  It was expressed that there were no incapacitating episodes associated with his back disability within the year prior to the examination.  Again, as with the 2015 report, lifting greater than 30 pounds, pulling, and sitting or standing greater than 30 minutes were found to be limitations.  The 2009 examiner explained that the Veteran, during his employment, was deemed to be limited to "standard bench-type work" because of extensive standing requirements associated with his previous profession.  No bowel or bladder problems were noted.  Radiographic evidence revealed moderate degenerative changes at L2-L3, and L3-L4 with minimal retrolisthesis.  

In addition to these VA examination reports, the Veteran has submitted private orthopedic treatment notes from 2009 and 2010.  Essentially, these private records contain radiographic evidence confirming the VA findings and establishing the presence of degenerative disc disease.  The Veteran's symptoms of pain were reported, and in January 2009, a private physician linked underlying degenerative changes in the spine to pain in the hips.  Opiate medication was prescribed during these private consultations to manage pain associated with the low back.  

The Veteran is properly rated under Codes 5243 and 5242, which address intervertebral disc syndrome and arthritis in thoracolumbar spine (arthritis productive of limitation of motion less than what is contemplated in the joint-specific regulatory criteria is, if confirmed by radiographic findings, evaluated under Code 5003).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243.  

Intervertebral disc syndrome is synonymous with the Veteran's degenerative disc disease (DDD), and thus, a rating under this code is appropriate for the claim under appellate review.  With respect to the criteria for a higher rating, the Veteran is to be afforded consideration under the General Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes or, alternatively, the General Rating Formula for Diseases and Injuries of the Spine (the latter of which also contemplates the manifestations associated with arthritis and with intervertebral disc disease).  See 38 C.F.R. § 4.71a.  A rating is to be assigned based on which Formula provides the highest award.  In this case, it is noted that the Veteran has not demonstrated experiencing any incapacitating episodes within the meaning of regulation.  Specifically, he has been expressly found by two VA examiners to not have "acute signs and symptoms of his service-connected low back and neck disorders that are productive of bed rest prescribed by a physician and treatment by a physician."  Id.  As this is the case, there is no duty to consider the General Formula that is specific to incapacitating episodes.  

As such, the Veteran's low back arthritis and DDD must be considered under the General Formula for Rating Diseases and Injuries of the Spine, and under that criteria, a 20 percent rating is awarded when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5242 5243.  Additionally, associated objective neurological abnormalities, including, but not limited to, bowel and bladder impairment, are to be evaluated separately under appropriate diagnostic criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for the Spine, Note (1).

The Veteran's range of motion is mildly impacted by his disability, and at the most severe (and considerate of manifesting pain), he is limited to 80 degrees of forward flexion (the combined range of motion is over 120 degrees).  There has never been an assessment of ankylosis, and despite some vague and subjective reports of a history of muscle spasms in 2009 (denied in 2015), none have been found on objective examination either by private or VA providers, and guarding associated with the back problems has not been assessed.  Nerve testing was normal save for radiculopathy which, as noted, has been separately service-connected.  Based on this, the Veteran has not demonstrated that his back disability is, under the schedular criteria, severe enough to warrant the assignment of the next highest rating of 20 percent.  

The Board has considered functional impairment associated with the Veteran's back disability, and it is noted that, objectively, the only demonstrated impairment is associated with pain that is managed by medication and the ability to change positions after an interval of time.  There is no additional limitation in motion associated with repetitive use testing, and the degree at which pain begins in range of motion testing has been fully considered by the Board (there is no change significant enough to warrant consideration of the next highest schedular rating).  The Veteran has not demonstrated weakness, fatigability, or incoordination associated with his back disability.  See DeLuca at 202.  

As far as extraschedular considerations, it is noted that the Veteran left work voluntarily due to complaints of standing all day.  The 2009 VA examination report noted, however, that he was able to engage in "bench-type" work while employed as a teacher (Veteran left his position in 2010) as a reasonable accommodation for his disability.  Certainly, standing all day would be a problem for the Veteran; however, it does appear as if he was offered a way to not have a marked interference with work.  Indeed, in the 2015 VA examination report, it was noted that the Veteran could engage in sedentary type of work as long as he was allowed intervals to change positions.  It appears that the Veteran was not so limited in his employment functioning as to be unable to perform his job; rather, that he chose to leave on his own accord.  The Veteran currently acts as a caregiver for his spouse, which evidences his ability to engage in routine and more demanding activities similar to what would occur in a working environment.  

Given this, the schedular criteria, which contemplates limitations associated with range of motion and any associated abnormalities with gait or movement, adequately contemplates the severity of his back disability.  Indeed, there is certainly some degree of joint-specific movement impairment and associated pain; however, there is nothing so unique as to be outside the norm of what is considered under the regulatory guidelines for rating back disabilities.  The Veteran's claim will thus not be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Also, the claim for unemployability has not been raised by the record, and there will be no remand for development of such a claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Analysis-Service Connection/Right Hip and Right Ear Hearing Loss Disabilities

The Veteran contends that service connection should be granted for claimed right hip and right ear hearing loss disabilities.  

In the Board's recent remand of July 2015, it was ordered that the Veteran be given a comprehensive VA audiological and orthopedic examination to address the existence and etiology of claimed right ear hearing loss and hip disabilities.  The Board concluded that the Veteran had consistently and credibly reported both pain and hearing acuity depreciation, and that evidence of in-service noise exposure existed.  With respect to the hip, the Veteran had alleged that a hip disability was secondary to other orthopedic disabilities, to include his service-connected low back arthritis/disc disease and left hip disability.  There had not been an examination offered since 2009, which the Board did not deem to be reliable to address the current nature of any right ear hearing loss and hip disabilities in light of complaints of worsening pain.

In December 2015, the Veteran was afforded both an audiological and orthopedic examination.  With respect to the right hip, radiographic studies did not show any abnormality in the joint, but the complaints of pain were noted.  The VA examiner linked the subjective symptoms of pain, which is within the competency of the Veteran to report (i.e. it is observable by the senses and does not require any specialized knowledge to assess), to radiculopathy associated with the service-connected low back arthritis/disc disease.  Because of that opinion, service connection was awarded for bilateral lower extremity radiculopathy in a December 2015 rating decision.  

Veterans are considered, when filing a claim for service connection, to be forwarding said claim based on the symptoms they experience as opposed to any specific diagnostic entity.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this, the award of service connection for radiculopathy into the right leg, which represented the entirety of symptoms reported with the filing of the claim for service connection, should have been considered to resolve this claim in its entirety.  For whatever reason, the RO continued the claim as one for service connection for a right hip disability independent of lower extremity radiculopathy.  The Board notes that there has not been any recent radiographic evidence of such a disability existing, with the 2015 VA examiner specifically linking the complaints of pain to radiculopathy.  Indeed, while there is a remote finding of potential arthritis in the hip, a January 2009 private medical consultation, made outside of the context of a claim for benefits, noted that the pain in the hip and leg was a manifestation of radiating low back pain (i.e. radiculopathy).  The December 2015 VA examiner specifically linked this to sciatic nerve impairment and radiation into the hip and leg, and this was fully considerate of the Veteran's sole reported symptom of pain in the right hip area of his lower extremity.  In other words, there is no evidence of a right hip disability, either objectively or asserted by the Veteran, outside of service-connected radiculopathy stemming from the service-connected low back disorder.  

With respect to the right ear hearing loss, the Veteran was examined, as noted, in December 2015.  The Veteran does have service-connected tinnitus and a left ear hearing loss disability, and he has contended that he also experiences a right ear hearing loss disability associated with noise exposure in service.  Simply put, the Veteran has not, either in service or, most significantly, after service, demonstrated that he experiences a hearing loss disability in the right ear within the meaning of 38 C.F.R. § 3.385.  Indeed, the following auditory threshold results were obtained after audiological testing was performed:  




HERTZ



500
1000
2000
3000
4000
RIGHT
       25
20
15
25
35
LEFT
N/A
N/A
N/A
N/A
N/A

Speech audiometry revealed speech recognition ability (Maryland CNC) of 94 percent in the right ear.  

The only other examination addressing the claimed hearing loss disability was afforded in September 2009.  The findings of 2015 are more severe than what was reported at that time, and as the more severe findings do not arise to the level of a right ear hearing loss disability under regulatory guidelines, there is no need to go into detail as to narrative portion of the earlier examination report.  Suffice it to say, the Veteran has not, at any time during the pendency of his claim, displayed a hearing loss disability for VA purposes.  That he experiences symptoms of hearing acuity depreciation is not in question; however, as there is a specific regulatory threshold for establishing disability, and as the Veteran has not shown that he has the credentials necessary to opine as to if his hearing acuity issue arise to the level of hearing loss disability under 38 C.F.R. § 3.385 (something "complex" in nature and requiring a level of skill and expertise outside of what is held by a layperson), his assertions of experiencing a hearing loss disability in the right ear cannot be given much probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, with respect to the claimed independent right hip (i.e. not associated with service-connected radiculopathy) and right ear disabilities, the evidentiary record does not support that current disabilities exist for VA purposes, and thus, the most essential element of a claim for service connection has not been met for these claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Conclusion

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with respect to the claim for a higher rating for a back disability or for service connection for right ear hearing loss disability and an independent right hip disability.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, for the reasons discussed above, the claims are denied.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine is denied.

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a right ear disability is denied.  


REMAND

In the Board's remand of July 2015, it was directed that the Veteran be afforded a pulmonary examination to determine the nature and etiology of any currently present lung disability.  An examination was not offered as requested.  

It is apparent that VA pulmonology services reviewed the claims file, as a December 2015 note indicates that those clinicians felt it was unnecessary to examine the Veteran based on previous findings (in 2009) of no interstitial lung disease being present.  The Board notes that while, historically, radiographic evidence has not demonstrated such a disease, there have been radiographic findings of granuloma, and in December 2014, a private medical report listed the Veteran as experiencing hypoxemia for which nighttime supplemental oxygen was prescribed (Veteran has two liters of supplemental oxygen applied, apparently, via nasal cannula to alleviate breathing difficulties during sleep).  

Regardless as to whether the Veteran's current lung symptoms and diagnosed pathologies are representative of asthma/interstitial lung disease, as noted in the decision above, a claim for benefits encompasses all pathologies associated with the reported symptoms.  See Clemons at 1.  The Veteran reports being short of breath, there was evidence in service of some sort of asthmatic/pulmonary event, and there is current evidence of some degree of lung pathology.  Based on this, the Board determined that a VA pulmonology examination was to be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The fact that VA pulmonary services declined to examine the Veteran is especially troubling to the Board.  Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998). VA pulmonology services reported, in their December 2015 note, that they were understaffed and required in clinical settings.  As a result, the Veteran's required examination was not scheduled and a cursory opinion, not based off of an objective examination, was authored.  This is, simply, unacceptable.  

Indeed, while a VA pulmonologist may prioritize clinical assessments for other Veterans over affording an examination for the appellant, that in no way excuses the RO from its failure to secure a pulmonary examination to address the Board's remand directives.  In other words, the affording of an examination has been deemed necessary by the Board and the Veteran has a legal right to one.  It is not optional.  Should VA be so backlogged in the provision of clinical pulmonary services as to be unable to provide a compensation examination, then the RO must secure an examination by other legal means (e.g. a "fee basis" examination conducted by a private examiner at VA expense).  The claim is remanded so that such a remedial examination can occur.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive pulmonary examination to determine the nature and etiology of any currently present lung disability.  It is expressly asked if it is at least as likely as not (50 percent probability or greater) that any current lung disease, irrespective of the severity of that condition, had causal origins in active military service.  The in-service reports of asthma, as well as post-service radiographic findings of granuloma and diagnosed hypoxemia are to be specifically addressed.  All conclusions are to be associated with detailed rationales, and the examiner is reminded that a lack of documentation in the service treatment records, in itself, is not a sufficient basis for a conclusion.  

Should no VA pulmonary medicine expert be available as due to limitations in staffing (or any other limitation), the RO is ordered to obtain an examination by any other alternative means allowed by law (e.g. a "fee basis" examination offered by a private physician compensated by VA for his/her time).  The Veteran is legally entitled to examination, and a failure to afford him one in concert with this remand will result in additional remand for remedial compliance with Board directives.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


